Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 17, 2015

                                       No. 04-15-00408-CR

                                  Armando Garcia VILLEGAS,
                                          Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the County Court at Law No. 4, Bexar County, Texas
                                   Trial Court No. 365296
                               Jason Garrahan, Judge Presiding


                                          ORDER

       On July 17, 2015, appellant filed “Defendant’s Motion For the Record in Forma
Pauperis” in the trial court. We then abated the appeal and remanded to the trial court for a
hearing to determine whether appellant is indigent and is entitled to receive a free reporter’s
record on appeal. See TEX. R. APP. P. 20.2. On July 31, 2015, the trial court clerk filed a
supplemental clerk’s record. The record reflects that the trial court signed an order denying
appellant’s motion for preparation of the reporter’s record at no cost.

       It is therefore ORDERED that appellant provide written proof to this court within ten
days of the date of this order that the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee. If appellant fails to respond within the time provided, appellant’s
brief will be due within thirty (30) days from the date of this order, and the court will consider
only those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court